UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6768


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MATTHEW S. NEWKIRK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cr-00045-REP-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew S. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew S. Newkirk appeals the district court’s order denying Newkirk’s 18

U.S.C. § 3583(e) motion to modify the special conditions of his supervised release. To

the extent Newkirk “belatedly rais[ed] challenges to the original conditions of supervised

release that were available at the time of his initial sentencing,” we recently made clear

that “[a]n individual may not use § 3583(e)(2) as a substitute for an appeal.” United

States v. McLeod, 972 F.3d 637, 643-44 (4th Cir. 2020). To the extent Newkirk relied on

facts that did not exist when he was sentenced, we have reviewed the record and find no

reversible error. We therefore affirm the district court’s order. See United States v.

Newkirk, No. 3:18-cr-00045-REP-1 (E.D. Va. May 8, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2